Citation Nr: 1449387	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-18 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for residuals of left knee injury prior to November 5, 2012.

2. Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee prior to November 5, 2012.

3. Entitlement to a disability rating in excess of 30 percent for total left knee arthroplasty on and after January 1, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to April 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In a March 2013 rating decision, the RO granted a temporary 100 percent disability rating for the Veteran's left knee disability from November 5, 2012 to December 31, 2013.  As the Veteran is receiving the maximum disability rating, the Board will not address the issue of entitlement to a higher disability rating for that period.  

In April 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript of that hearing is associated with the record.  

At the April 2014 hearing, the Veteran raised the issue of entitlement to service connection for a back disability, to include as secondary to service-connected total left knee arthroplasty.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a disability rating in excess of 30 percent for total left knee arthroplasty on and after January 1, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to November 5, 2012, the Veteran's residuals of a left knee injury resulted in moderate impairment.

2. The evidence does not demonstrate that left knee extension was limited to 15 degrees at any time prior to November 5, 2012. 


CONCLUSIONS OF LAW

1. Prior to November 5, 2012, the criteria for a disability rating in excess of 20 percent for residuals of a left knee injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2014).

2. Prior to November 5, 2012, the criteria for a disability rating in excess of 10 percent for a left knee disability on the basis of limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  An October 2011 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record contains the Veteran's service treatment records, VA treatment records and examination report, Social Security Administration records, and lay evidence.  The Veteran was provided a VA examination in November 2011 in connection with his claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record demonstrates that the VA examiner reviewed the pertinent evidence and the Veteran's lay statements.  Additionally, the examination provided sufficient information to rate the disability on appeal during the period decided herein.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examination to be sufficient and adequate for rating purposes.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his symptoms of and treatment for his left knee disability.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  In addition, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to November 5, 2012, the Veteran's service-connected residuals of a left knee injury are rated as 20 percent disabling under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5257, slight impairment warrants a 10 percent disability rating, moderate impairment warrants a 20 percent disability rating, and severe impairment warrants a 30 percent disability rating.  Id.  

Prior to November 5, 2012, the Veteran's service-connected left knee disability also has a separate 10 percent disability rating under Diagnostic Code 5261 for limitation of extension.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5261, extension limited to five degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent disability rating, extension limited to 15 degrees warrants a 20 percent disability rating, and extension limited to 20 degrees warrants a 30 percent disability rating.  A 40 percent disability rating is provided for extension limited to 30 degrees, and a 50 percent disability rating is provided for extension limited to 45 degrees.  Id.

An August 2011 VA treatment record indicates the Veteran had chronic left knee pain and that any twisting motion or pressure caused more pain.  The Veteran reported that the knee locked up two times per week.  Range of motion was from five to 90 degrees, with crepitus and possible osteophytes.  The VA physician found the Veteran had likely worsening symptoms of osteoarthritis in a flare-up episode and possible loose body.  X-ray examination revealed moderate osteoarthritis at the knee joint, chondrocalcinosis, and no acute abnormality.  

An October 2011 VA treatment record indicates the Veteran had pain throughout the knee associated with standing and going up stairs.  He could only walk a mile, and he occasionally used crutches.  The record indicates the Veteran was not very active due to his pain.  He had an antalgic gait, and range of motion was from 10 to 90 degrees.  The Veteran's knee was stable ligamentously and with varus and valgus stress testing.  He had pain along the medial and lateral joint lines with normal pulses and reflexes.  The assessment was moderate osteoarthritis.

The November 2011 VA examination report  reflects diagnoses of internal derangement of the knee, including residuals of an ACL repair, and unremarkable surgical scars from ACL repair and arthroscopic surgeries.  The Veteran reported that his pain was a four on most days but was a six at the end of the day, depending on how many steps he took that day.  The pain was worsened by high impact, hard shoes, going up stairs, and kneeling.  The Veteran did not report that flare-ups impacted the functioning of his knee.  On examination, flexion was to 115 degrees, with pain beginning at 115 degrees, and extension ended at five degrees with pain beginning at five degrees.  After repetitive use testing, flexion was to 115 degrees and extension was to five degrees, and there was additional functional loss in the form of less movement than normal, pain on movement, deformity, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was no tenderness or pain to palpation, and muscle strength, anterior stability, posterior stability, and medial-lateral stability were normal.  There was no evidence of recurrent patellar subluxation, and the Veteran had never had any tibial or fibular impairment.  There was a meniscal tear.  The Veteran had not had a total knee joint replacement, but he had knee surgery in November 1984, with residual symptoms including unremarkable scars.  There was no objective evidence of joint instability despite a subjective sensation of instability.  There was a joint line prominence on the left knee consistent with osteoarthritis.  The Veteran did not use any assistive device as a normal mode of locomotion, although he occasionally used crutches and a cane.  He used crutches for a period of days to two weeks approximately once per year when his knee locked up, and he used a cane occasionally (less than weekly) when the knee was consistently more painful.  There was X-ray evidence of degenerative arthritis but no X-ray evidence of patellar subluxation.  The VA examiner noted the Veteran had mild to moderate impairment in home functioning that included chores and recreation.  There was mild impairment in activities of daily living, with difficulty dressing related to a lack of ability to trust full weight-bearing on the left lower extremity.  The Veteran continued to work a physically demanding job, although he stated that he currently did not work as a tree trimmer due to his left knee pain.  X-ray examination revealed moderate degenerative changes of the left knee similar to previous reports.

A November 2011 VA treatment record shows a diagnosis of severe osteoarthritis of the left knee, chronic with mild acute exacerbation.  The record indicates the Veteran used crutches to modify weight bearing.  The Veteran was also advised that a moderate amount of exercise daily could help his symptoms of chronic pain syndrome.  The Veteran's major concern was his knee "popping out," and he reported that he had a brace ordered.  He was not waking up due to his pain, but the pain and aching were severe, non-radiating, and an eight out of 10.  He also had locking of the knee.  X-ray examination revealed moderate degenerative changes of the left knee similar to the X-ray findings in August 2011.  On examination, there was no effusion.  When walking several times across the room, the Veteran's knee did not pop and he was walking very aggressively without difficulty.  The assessment was known grade three osteoarthritis with osteophytes.  A separate November 2011 VA treatment record shows the Veteran reported a constant burning sensation in his knee.

On a January 2012 questionnaire for disability benefits from the Social Security Administration, the Veteran reported an aching pain that ranged from a four to a six.  He had locking four to six times per week, when the sharp pain was a 10.  He stated that any movement or using stairs worsened the pain.  He reported that during the last year, the lock-ups sometimes lasted from one to three weeks.  He had pain with every step and pain when he was not walking.  The burning pain started in the knee and radiated down his shin; with lock-ups, he had pain shooting through his whole body.  His pain had not changed much in the past 12 months.  During any activity, his pain could increase, and he had to restrict every sport, including golfing, walking, and riding.  Swimming was the only exercise he could perform.  The pain affected his sleep in that he had to wake up to roll over every two to three hours.  He had gained 15 pounds as the result of his pain.  The Veteran stated it was hard to concentrate with the pain, and his condition was best when he did a combination of sitting, standing, and walking.  He did mow the lawn with a riding mower, shovel snow, and drive to meetings.  He also did his own shopping and cut and split his own wood for heat.  The Veteran reported that he had stopped working in May 2008 as the result of his pain.  On examination, he reported having three to four falls in the past year secondary to his knee locking out.  He denied any numbness or tingling.  Left lower extremity manual muscle testing was three out of five, and he was limited with strength secondary to pain with resistance.  He also had weakness throughout the whole left lower extremity secondary to pain.  Flexion was to 97 degrees secondary to pain, and straight leg raising was to 85 degrees.  There was no diminished sensation.  The Veteran stated that he required a knee brace for ambulation.  He kept his left knee extended when he ambulated and had a circumducting gait pattern with the left lower extremity.  He was unable to do a heel to toe gait pattern secondary to pain, and he had decreased stance time and a decreased step length.  He tried to not put as much weight on his left lower extremity while standing, and when sitting, he kept his left lower extremity extended out in front of him.  The examiner found the Veteran would have difficulty with lifting and walking for any type of distance.   

A March 2012 VA treatment record shows the Veteran denied swelling, redness at the joint, and subsequent signs of infection since his original surgery 20 years ago.  He rated his pain as a four to a 10 out of 10.  His walking was limited to two blocks, and he was occasionally using crutches to off-load his knee.  Pulses and strength were normal.  Range of motion was from five to 90 degrees.  There was slight MCL laxity and pain with valgus stress testing.  The knee opened with anterior drawers approximately three millimeters with a firm end point.  It was stable in the presence of varus stress.  There was a negative posterior drawer.

An October 2012 orthopedic surgery note shows the Veteran had disabling pain for approximately 10 years and was unable to walk more than a few blocks.  He did not have any numbness or weakness distally.  There was no evidence of erythema or drainage, and a small intra-articular effusion was present.  Range of motion was from five degrees to 120 degrees without pain.  The Veteran's knee was stable with varus and valgus and a/p stress testing with good end points.  The impression was disabling left knee osteoarthritis secondary to remote septic arthritis.  X-ray examination revealed mild medial and lateral compartment osteoarthritis, grossly unchanged.  Meniscal chondrocalcinosis was also noted.  A tunnel in the proximal right tibia could represent post-surgical changes of the anterior cruciate ligament reconstruction.  

At the April 2014 hearing, the Veteran testified that his knee locked up four to six times per month prior to his surgery.  When the lock-ups occurred, the knee swelled and put him down for anywhere from 10 days to two weeks until the swelling went down.  Then, he was still only able to walk on his toe with crutches or a cane.  Most of the time he was unable to get around without an apparatus or walker.  He stated that the grinding was constant and that he did not bend his hip or put any weight on his leg.  He could only get to 90 degrees range of motion.  He reported that he could not mow his lawn or walk from his house to the store and back unless he broke it up during the day.  He reported that the knee was always swollen prior to his surgery to the point where you could not see the kneecap.  The Veteran stated that lying in bed watching television was painful and sitting in a chair watching television was painful.  

Upon review, the Board finds the Veteran's left knee disability was manifested by subluxation and/or instability that resulted in moderate impairment.  In August 2011, the Veteran's knee was stable ligamentously and with varus and valgus stress testing.  On examination in November 2011, anterior stability, posterior stability, and medial-lateral stability were normal.  In fact, there was no evidence of recurrent patellar subluxation, and the VA examiner specifically found there was no objective evidence of joint instability despite the Veteran's subjective sensation of instability.  In March 2012, there was only slight MCL laxity and pain with valgus stress testing, and the knee was stable in the presence of varus stress.  Likewise, the Veteran's knee was stable with varus and valgus and a/p stress with good end points in October 2012.  Based on the medical evidence, the Board finds the Veteran's service-connected residuals of a left knee injury do not warrant a disability rating in excess of 20 percent under Diagnostic Code 5257 prior to November 5, 2012.  38 C.F.R. § 4.71a.

In addition, the Board finds extension of the leg was limited to, at most, 10 degrees prior to November 5, 2012.  In August 2011, range of motion was from five to 90 degrees, and the Veteran's range of motion was from 10 to 90 degrees in October 2011.  On examination in November 2011, extension ended at five degrees, with pain beginning at five degrees, and after repetitive use testing, extension was to five degrees.  In March 2012, range of motion was from five to 90 degrees, and in October 2012, range of motion was from five degrees to 120 degrees without pain. As such, the Board finds the evidence does not support a disability rating in excess of 10 percent for a left knee disability on the basis of limitation of extension prior to November 5, 2012.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Board has considered whether the Veteran's left knee disability warrants a higher disability rating under a separate Diagnostic Code prior to November 5, 2012.  Here, however, the evidence does not reflect ankylosis of the knee or limitation of flexion to 45 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260 (2014).  In addition, the medical evidence does not demonstrate malunion of the tibia and fibula with marked knee disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014). 

The Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In particular, the assignment of the 20 percent disability rating under Diagnostic Code 5257 was based, in part, on the Veteran's reports of pain and locking and that he had fallen as a result of his knee instability.  In addition, the Board considered the November 2011 examination report reflecting additional functional loss in the form of less movement than normal, pain on movement, deformity, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Finally, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements and includes the information necessary to rate the Veteran's disability under the rating criteria.  Here, the Board finds the evidence does not support disability ratings greater than those already assigned for the Veteran's left knee disability at any time prior to November 5, 2012.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5262; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate.  The Veteran's left knee disability is evaluated as a musculoskeletal disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202.  Ratings in excess of that assigned are provided for certain manifestations of a left knee disability, but as described above, those symptoms are not present for the period on appeal.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's left knee disability during the period decided herein.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Total disability rating based on individual unemployability (TDIU)

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In a March 2013 written statement, the Veteran's representative specifically indicated that the Veteran was not claiming entitlement to a TDIU.  As such, the Board concludes that the Veteran has not raised a claim for a TDIU.


ORDER

Entitlement to a disability rating in excess of 20 percent for residuals of left knee injury prior to November 5, 2012 is denied.

Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee prior to November 5, 2012 is denied.


REMAND

The record indicates that the Veteran last underwent VA examination in connection with his claim in November 2011.  At the April 2014 hearing, the Veteran asserted that his symptoms had worsened in severity since the last examination.  In addition, the Veteran has not been provided a VA examination since his most recent surgery in November 2012.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  As such, the Board finds additional examination is warranted to determine the current nature and severity of the Veteran's service-connected total left knee arthroplasty.  

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from February 2013 to the present from the VA Medical Center in Iowa City, Iowa, and any associated outpatient clinics.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from February 2013 to the present for the Veteran from the VA Medical Center in Iowa City, Iowa, along with records from all associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Schedule the Veteran for a VA orthopedic examination to evaluate the current nature and severity of his service-connected total left knee arthroplasty.  The claims file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  The Veteran's knee disability should be evaluated in accordance with VA rating criteria.

3. After completing the above development, re-adjudicate the issue of entitlement to a disability rating in excess of 30 percent for total left knee arthroplasty on and after January 1, 2014.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


